


Exhibit 10.93

 

FIRST AMENDMENT TO THE

TRAVEL TRANSACTION PROCESSING CORPORATION

STOCK INCENTIVE PLAN

 

This FIRST AMENDMENT TO THE TRAVEL TRANSACTION PROCESSING CORPORATION STOCK
INCENTIVE PLAN (“Plan”), is adopted by Worldspan Technologies Inc. with the
consent of the Chief Executive Officer of Worldspan, L.P. effective as of March
17, 2005:

 

1.                                       The definitions of “Committee,”
“Holding” and “Plan” as set forth in Section 2 of the Plan are revised in their
entirety to provide as follows:

 

Committee:  the Human Resources Committee of the Board or, if there shall not be
any committee then serving, the Board.

 

Holding:  Worldspan Technologies Inc., a Delaware corporation, and any successor
thereto.

 

Plan:  this Worldspan Technologies Inc. Stock Incentive Plan, as set forth
herein and as the same may be amended from time to time in accordance with its
terms.

 

2.                                       The second sentence of Section 7.1 of
the Plan is deleted in its entirety and replaced with the following sentence:

 

“The Committee shall determine the number of shares of Restricted Stock, if any,
to be granted to a Participant, the purchase price thereof (which may be less
than Fair Market Value of the Common Stock on the date of purchase) and the
applicable Restricted Period.”

 

3.                                       Except as expressly amended herein, the
Plan shall continue in full force and effect.

 

 

WORLDSPAN TECHNOLOGIES INC.

 

 

By:

/s/ JEFFREY C. SMITH

 

 

Jeffrey C. Smith

 

General Counsel, Secretary and

 

Senior Vice President Human Resources

 

 

Consented to this 17 day of March 2005

 

 

/s/ RAKESH GANGWAL

 

Rakesh Gangwal

Chief Executive Officer of Worldspan, L.P.

 

--------------------------------------------------------------------------------
